Case 1:11-cv-00691-LAK-RWL Document 2092-6 Filed 10/02/18 Page 1 of 2




             EXHIBIT 4-B
             Case 1:11-cv-00691-LAK-RWL Document 2092-6 Filed 10/02/18 Page 2 of 2

CHEVRON CORPORATION V. STEVEN DONZIGER, et al.

 Detail of Specific Investor Deposits into SRD TD Bank Personal Accounts                                       Exhibit 4-B
 Time Period: January 1, 2016 through June 30, 2018

          Trans.           Transaction
  #                                                      From                           To                    Amount
           Date               Type
  1       1/25/16            Deposit                George Waters              Pers. Chkg. **2265                 50,000.00

  2       5/13/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **2265                 70,000.00

  3       7/22/16          Treasury In           Law Firm Chkg. 8783           Pers. Svngs. **6418               100,000.00

  4      10/31/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **2265                 25,000.00

  5      12/27/16          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 80,000.00

  6       3/20/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 25,000.00

  7       6/27/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 10,000.00

  8       8/8/17           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                25,000.00

  9      12/18/17          Treasury In           Law Firm Chkg. 8783           Pers. Chkg. **3420                 25,000.00

  10      1/11/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                 5,000.00

  11      1/24/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                15,000.00

  12      2/7/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  13      3/13/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  14      4/12/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  15      4/16/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                15,000.00

  16      4/25/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  17      5/3/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  18      5/8/18             Deposit                 Forum Nobis                Pers. Chkg. **8132               342,045.16

  19      5/10/18         Treasury Out             Pers. Chkg. 8132           Law Firm Chkg. **8174             (342,045.16)

  20      5/10/18          Treasury In           Law Firm Chkg. 8174            Pers. Chkg. **8132                35,000.00

  21      5/14/18          Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  22      6/4/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

  23      6/4/18           Treasury In           Law Firm Chkg. 8783            Pers. Chkg. **3420                10,000.00

 Total Investor Deposits made to SRD Personal Accounts [1] [2]:                                                  $50,000.00

   Net Transfers from Law Firm accounts to SRD Personal Accounts                                                $510,000.00

   Sum of Law Firm funds and Investor Deposits appropriated to Personal Accounts                                $560,000.00

 Plus: Total Beg. Balance and Other External Deposits into SRD Personal Accounts                                $340,431.17

 Equals: Total Available Cash in SRD Personal Accounts 1/1/16 - 6/30/18                                         $900,431.17

 Total Payments made from SRD Personal Accounts                                                                ($862,401.94)

  [1] All CWP Payments were made to Law Firm Checking Account **8783.
       Items #18 and #19 are excluded from the Total Investor Deposits to SRD Personal Accounts calculation as it was
 [2]
       immediately transferred to a Law Firm Account in its entirety.
